MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Nov 25 2019, 9:00 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Matthew J. McGovern                                      Daniel A. Moon
Anderson, Indiana                                        Princeton, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Paternity of                        November 25, 2019
A.D.:                                                    Court of Appeals Case No.
                                                         19A-JP-1421
                                                         Appeal from the Gibson Circuit
A.C.D.,                                                  Court
Appellant-Respondent,                                    The Honorable Jeffrey F. Meade,
                                                         Judge
        v.
                                                         Trial Court Cause No.
                                                         26C01-0601-JP-5
P.D.,
Appellee-Petitioner.



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019                   Page 1 of 12
                                          Case Summary
[1]   A.C.D. (“Mother”) appeals an order modifying custody of A.D. (“Child”) to

      P.D. (“Father”) and granting Father attorney’s fees. We reverse.



                                                   Issues
[2]   Mother presents two issues for review:


              I.      Whether the custody modification order is clearly
                      erroneous; and


              II.     Whether the award of attorney’s fees is an abuse of
                      discretion.


                            Facts and Procedural History
[3]   Mother and Father dated briefly and Mother conceived Child, who was born in

      January of 2004. During the first year of Child’s life, Father saw him once or

      twice per month. When Child was approximately one year old, Father moved

      to Florida. Mother and Child temporarily moved in with Father’s parents in

      Kentucky. Although Father was estranged from his parents, they facilitated

      Father’s visits with Child when Father used his two-week annual vacations to

      return to Kentucky. Over the next few years, Father “rarely” saw Child. (Tr.

      Vol. II, pg. 22.)


[4]   On March 15, 2006, Father admitted his paternity of Child. With the help of a

      parenting time coordinator, Mother and Father developed a long-distance


      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 2 of 12
      parenting time schedule and a telephone visit schedule. Because Mother

      typically referred to Father as “Mr. [Surname],” the parenting time coordinator

      advised Mother to refer to Father as “Father” when speaking to Child. Mother

      and Father included the parenting time coordinator in their e-mail

      communications; arrangements sometimes involved somewhat lengthy

      negotiations.


[5]   In the summer of 2009, Child spent seven weeks with Father in Florida.

      Thereafter, Father became delinquent in his child support payments and

      apparently his contact with Child lapsed.1 When the arrearage exceeded

      $25,000.00, Father was arrested and charged with felony non-support. Father

      spent a month in jail, and then paid $5,000.00 of the arrearage, resulting in

      reduction of the charge to a misdemeanor. Father considered this to be a

      “wake-up call,” id. at 74, and he took steps to interact more with Child,

      including Skype visits and exercising parenting time in Indiana with Child. In

      the summer of 2017, Father relocated to Indiana so that he could be near Child.


[6]   Child and Father went to seven joint counseling sessions to open their

      communication, sessions the therapist deemed to be successful. Child began to

      spend alternate weekends with Father and several hours on Wednesday

      evening. Eventually, the Wednesday parenting time progressed to overnights.




      1
        Father testified that he was “not there for the first four years of [Child’s] life, but later was “trying since
      then,” with the exception of “one and one-half years of not paying.” (Tr. Vol. II, pg. 81.) Mother testified
      that the seven-week visit was the “last time until jail.” Id. at 109.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019                      Page 3 of 12
      But Father believed that Mother did not fully encourage the father-son

      relationship. On January 4, 2018, Father filed a motion seeking appointment of

      a guardian ad litem (“GAL”).


[7]   On July 11, 2018, Father filed a contempt petition and a petition for

      modification of custody. Father alleged that he had been deprived of several

      hours of parenting time on Child’s birthday and that he had been discouraged

      from attending a class that Child took on some Wednesday evenings.2 The trial

      court ordered the parties to participate in mediation and they did so, reaching a

      temporary agreement as to some disputed issues. Both parents completed

      parenting classes. The provider suggested that Mother might benefit from an

      additional class. The GAL filed successive reports in the trial court, with the

      last filed on January 10, 2019.


[8]   On April 23, 2019, Father filed a request for findings of fact and conclusions of

      law and a request for the appointment of a parenting time coordinator. On

      April 24, the trial court conducted a hearing at which testimony was heard from




      2
       Child’s birthday was also a school snow day. Father requested to have Child during the day, but Mother
      did not surrender Child until 5 p.m.
      Also, Child enrolled in a dog-training class at PetsMart. Because the class took place on Wednesday
      evening, Mother and Father discussed the situation in advance and Father agreed to the class. However, a
      dispute arose when Father wanted to observe the class, and Mother opined that he should wait until a later
      stage in the training when the dogs were more settled. It appears that both parents attended one or more
      classes, maintaining a suitable distance from the animals, and not speaking to one another.
      Finally, Father alleged that he had not been given a right of first refusal in accordance with a court order of
      October 10, 2017 allowing Father a right of first refusal if Child were home alone more than three hours in a
      week. The trial court, in adopting Father’s proposed findings, found that Father had been denied his right.
      However, there was no testimony as to an occasion where Child had been home alone for three hours or
      more.

      Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019                  Page 4 of 12
       Mother, Father, and the GAL. The trial court also heard brief testimony from a

       therapist and the director of an educational parenting time center, describing

       services offered to the parents and Child.


[9]    The GAL testified regarding his perception that Mother believed Child, then

       aged fifteen and an honor roll student, should determine his own parenting time

       schedule. The GAL opined that Mother had “shared way too much” with

       Child in the past, id. at 122, and he had observed signs of parental alienation.

       He found Father consistently cooperative but “questioned why Father was out

       of [Child’s] life so long.” Id. at 125. The GAL expressed “no idea if Child

       would be harmed by more time with Father,” and ultimately recommended

       that custody remain with Mother. Id.


[10]   Father testified that he wanted custody of Child to stop parental alienation from

       worsening. He described parenting time as “on a solid schedule now,” but

       expressed fear of a negative change. Id. at 82. Mother testified that Child was

       well-settled, had a 3.7 or 3.8 grade point average on a 4.0 scale, and was happy

       with the current living and parenting time arrangements. She requested that the

       status quo be maintained, although she agreed to address Father by his middle

       name, which he commonly used.


[11]   The trial court denied Mother’s request that Child be interviewed in chambers.

       However, multiple witnesses testified that Child wished to remain in Mother’s

       custody and continue to exercise parenting time with Father on alternate

       weekends and Wednesdays.


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 5 of 12
[12]   On May 20, 2019, the trial court adopted verbatim Father’s proposed findings

       of fact and conclusions thereon. The order included a multiple-page recitation

       of an e-mail from Mother to Father drafted when Child was five years old

       (indicating that Child had been allowed to call someone other than Father

       “dad” and that Mother had spoken of her subjective feelings of hurt to Child).

       Mother was deemed to be “less than enthusiastic” about fostering a “nurturing

       relationship” between Father and Child. Appealed Order at 3. The trial court

       found there to be an instance of deprivation of Father’s parenting time, that is,

       Mother’s failure to release Child to Father on Child’s birthday before 5:00 p.m.

       Mother was ordered to pay Father $750.00 for this action.3


[13]   Father was awarded primary physical custody of Child and Mother was

       ordered to pay $7,000.00 of Father’s attorney’s fees “given the fact [that]

       mother’s actions in this case are the reason father had to seek a modification of

       custody.” Appealed Order at 8. Mother obtained a stay of the trial court’s

       order and posted a $7,000.00 bond. This appeal ensued.



                                     Discussion and Decision
                                                      Custody
[14]   Indiana Code Section 31-14-13-2 sets forth the factors for custody

       determination in a paternity action. The court must determine custody in




       3
           Mother does not challenge the $750.00 award to Father.


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 6 of 12
accordance with the best interests of the child, and consider all relevant factors,

including:


        (1) The age and sex of the child.


        (2) The wishes of the child’s parents.


        (3) The wishes of the child, with more consideration given to the
            child’s wishes if the child is at least fourteen (14) years of age.


        (4) The interaction and interrelationship of the child with:


            (A) the child’s parents;


            (B) the child’s siblings; and


            (C) any other person who may significantly affect the child’s
               best interest.


        (5) The child’s adjustment to home, school, and community.


        (6) The mental and physical health of all individuals involved.


        (7) Evidence of a pattern of domestic or family violence by either
            parent.


        (8) Evidence that the child has been cared for by a de facto
            custodian[.]


Id.



Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 7 of 12
[15]   When the trial court is asked to consider a change of custody, a more stringent

       standard is required than for an initial custody determination. Steele-Giri v.

       Steele, 51 N.E.3d 119, 128 (Ind. 2016). This is because permanence and

       stability are considered to be best for the welfare and happiness of a child. Id.

       The party seeking to modify custody bears the burden of demonstrating that the

       existing custody should be altered. Id.


[16]   In order for the trial court to modify custody, the court must find both that

       modification is in the best interests of the child and there is a substantial change

       in one or more of the factors enumerated in the custody modification statute.

       Id. at 127 (emphasis in original). A change in circumstances is to be judged in

       the context of the whole environment, and the effect upon the child is that

       which renders a change substantial or inconsequential. Id.


[17]   A trial court’s decision on child custody is reviewed for an abuse of discretion.

       Purnell, 131 N.E.3d at 627 (Ind. Ct. App. 2019). There is a well-established

       preference for granting deference to our trial judges in family matters. Id.

       Accordingly, we do not substitute our judgment for that of the trial court. Id.


[18]   Where, as here, the trial court enters findings of fact and conclusions of law

       pursuant to Indiana Trial Rule 52(A), we apply a two-tiered standard of review:

       whether the evidence supports the findings and whether the findings support the

       judgment. Purnell v. Purnell, 131 N.E.3d 622, 627 (Ind. Ct. App. 2019). We do

       not set aside the findings or judgment unless we find clear error. T.R. 52(A).

       “A judgment is clearly erroneous when there is no evidence supporting the


       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 8 of 12
       findings, when the findings fail to support the judgment, or when the trial court

       applies the wrong legal standard to properly found facts.” In re Paternity of

       M.R.A., 41 N.E.3d 287, 293 (Ind. Ct. App. 2015). Although deference is

       accorded to trial courts in family law matters, the trial court has no discretion to

       reach the wrong result and thus “to the extent a ruling is based on an error of

       law or is not supported by the evidence, it is reversible.” Id. We do not

       reweigh the evidence or assess the credibility of witnesses but look to the

       evidence most favorable to the trial court’s judgment. Best v. Best, 941 N.E.2d
499, 502 (Ind. 20111).


[19]   Here, the trial court did not enter an explicit finding as to Child’s best interests.4

       As for statutory factors, the trial court found “a substantial change in the mental

       health of the mother, to the detriment of [Child], warranting a modification of

       custody.” Appealed Order at 7. But there was no testimony addressed to

       Mother’s mental health or a substantial change in her mental health. The

       evidence does not support the finding upon which the modification judgment

       rests.


[20]   Father claims the trial court implicitly decided that a change of custody was in

       Child’s best interests. As for the second prong, a substantial change in one of




       4
         It appears that the trial court signed Father’s proposed findings, striking only some predicate language and
       changing the amount of attorney’s fees requested. It is not per se improper for a trial court to enter findings
       that are verbatim reproductions of submissions by the prevailing party. Clark v. Crowe, 778 N.E.2d 835, 841
       n.3 (Ind. Ct. App. 2002). However, the practice of accepting verbatim a party’s proposed finds of fact
       “weakens our confidence as an appellate court that the findings are the result of considered judgment by the
       trial court.” Cook v. Whitsell-Sherman, 796 N.E.2d 271, 273 n.1 (Ind. 2003).

       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019                   Page 9 of 12
       the statutory factors, Father asserts “the court found evidence of parental

       alienation.” Appellant’s Brief at 11. He argues that the findings and

       conclusions “point to” a substantial change in the interaction and

       interrelationship of Child with his parents and the mental and physical health of

       all individuals involved. Id. We look to the findings and conclusions favorable

       to the judgment, but we decline Father’s invitation to scour the record and find

       evidentiary support for his contentions. We do not substitute our judgment for

       that of the trial court, but neither will we develop and author findings and

       conclusions to support a judgment. Purnell, 131 N.E.3d at 627.


[21]   Consistent with Indiana Code Section 31-14-13-6, the trial court must find a

       custody modification is in the child’s best interests and there has been a

       “substantial change” in one or more of the relevant factors. Steele-Giri, 51
N.E.3d at 127. Absent a “substantial change,” stability and permanency are

       presumed to be in a child’s best interests. Id. at 128. With reference to the trial

       court’s findings, Child’s life is a model of stability. By all accounts, Child is

       well adjusted, an excellent student, and physically healthy. He routinely spends

       time with both of his parents and with Father’s stepchildren. He has lived with

       Mother his entire life, nearly sixteen years, and wishes to continue to do so.

       Looking to the findings and conclusions favorable to the judgment – that is,

       there have been isolated instances of maternal misconduct – they do not

       adequately support the judgment changing primary physical custody of Child to

       Father.




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 10 of 12
                                            Attorney’s Fees
[22]   The trial court awarded Father attorney’s fees of $7,000.00 on grounds that

       “mother’s actions in this case are the reason father had to seek a modification of

       custody.” Appealed Order at 8.


[23]   We review an award of attorney’s fees for an abuse of discretion, which occurs

       when the trial court’s decision is clearly against the logic and effect of the facts

       and circumstances before it or if the court has misinterpreted the law. In re

       Paternity of S.A.M., 85 N.E.3d 879, 890 (Ind. Ct. App. 2017). Pursuant to

       Indiana Code Section 31-14-18-2, the court in a paternity action may order a

       party to pay:


               (1) a reasonable amount for the cost to the other party of
                   maintaining an action under this article; and


               (2) a reasonable amount for attorney’s fees, including amounts
                   for legal services provided and costs incurred, before the
                   commencement of the proceedings or after entry of judgment.


[24]   In making such an award, the trial court must consider the resources of the

       parties, their economic condition, their respective ability to engage in gainful

       employment, and such factors that bear on the reasonableness of the award. In

       re Paternity of S.A.M., 85 N.E.3d at 890 (citing In re Paternity of M.R.A., 41
N.E.3d at 296). Here, there are no findings regarding Mother’s or Father’s

       economic condition. The trial court stated that unspecified conduct on




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 11 of 12
       Mother’s part necessitated Father’s filing of the custody modification petition.

       We conclude that the trial court misapplied the law.



                                               Conclusion
[25]   The judgment is clearly erroneous.


[26]   Reversed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JP-1421 | November 25, 2019   Page 12 of 12